Citation Nr: 0025330	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  98-08 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued disability compensation payable to 
the veteran prior to his death on the basis of claimed 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.  He died in December 1996.  The appellant is 
his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied the appellant's claim for service 
connection for the cause of the veteran's death.  This appeal 
also arises from an April 1998 rating decision, in which the 
RO denied the appellant's claim for accrued benefits.

In a statement submitted in August 2000, the appellant, 
through her representative, phrased the appellant's claim for 
accrued benefits as "Entitlement to accrued benefits, based 
on clear and unmistakable error in the rating decision of 
February 10, 1993."  While the RO has addressed the 
appellant's claim for accrued benefits, the claim of clear 
and unmistakable error in the 1993 decision was raised for 
the first time in the August 2000 statement.  As the RO has 
not yet addressed the clear and unmistakable error claim, the 
Board will refer that claim to the RO for appropriate action.


FINDINGS OF FACT

1.  In January 1945, the veteran sustained a gunshot wound 
through the right shoulder and right and left chest, 
including internal structures.

2.  The veteran had ongoing service-connected disabilities of 
the musculoskeletal, respiratory, and neurological systems 
resulting from the 1945 wound.

3.  The veteran died in December 1996, of metastatic 
melanoma.

4.  The appellant has not submitted competent evidence of a 
nexus between the veteran's service-connected disabilities 
and his death from metastatic melanoma.

5.  A claim for a total disability rating for compensation 
purposes based upon individual unemployability was not 
pending at the time of the veteran's death.



CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The criteria for accrued benefits based upon the 
veteran's unemployability are not met.  Jones v. West, 136 
F.3rd 1296 (Fed. Cir. 1998), 38 U.S.C.A. §§ 5107, 5121 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.1000, 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Cause of Death
The appellant contends that the cause of the veteran's death 
was related to his service-connected disabilities.  The 
veteran sustained serious injuries from a gunshot wound 
during service, and VA established service connection for 
several disabilities residual to that wound.  The veteran 
died of metastatic melanoma.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).  To establish service connection 
for the cause of a veteran's death, evidence must show that 
disability incurred in or aggravated by service either caused 
the veteran's death, or contributed substantially or 
materially to causing his death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but, rather, 
there must have been a causal connection.  38 C.F.R. § 3.312 
(1999).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  When a veteran 
has presented a well grounded claim, VA has a duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has defined a well grounded claim as a plausible 
claim; one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  For purposes of determining whether a claim is well 
grounded, the supporting evidence is presumed to be true, and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.  The Court has ruled that, for a claim for service 
connection for the cause of a veteran's death to be well 
grounded, the same three requirements apply.  Ramey v. Brown, 
9 Vet. App. 40 (1996).  In cause of death cases, the first 
requirement, evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Id. at 
46.

In January 1945, an enemy sniper's bullet hit the veteran in 
his right deltoid region, and traveled through his right 
chest, and into his left chest.  His injuries included 
fractures of the right sixth and seventh ribs, traumatic 
right pneumothorax, and contusion of the spinal cord at the 
area of the sixth and seventh thoracic vertebrae.  
Approximately three months after the injury, a metallic 
foreign body was surgically removed from the area of his 
sixth thoracic vertebra.  Following the injury, the veteran 
had partial paralysis affecting his right upper extremity, 
trunk, and both lower extremities.  Over several months of 
treatment, some function gradually returned in the affected 
areas.  VA established service connection for residuals of 
the chest wound, including pleural cavity injury, thoracic 
myelopathy, muscle damage at muscle group III, and a surgical 
scar.  Medical records document that the veteran had ongoing 
disability residual to the gunshot wound.  Medical records 
from May 1996 report that the veteran developed a melanoma 
left axillary area in 1996.  A previous melanoma, on the left 
scalp, had reportedly been removed 26 years earlier.

In this case, the first requirement for a well grounded 
claim, evidence of a current disability, is met by the 
diagnosis of metastatic melanoma, which is listed in the 
veteran's death certificate as the cause of his death.  As to 
the second requirement, there is no evidence, nor is there 
any contention, that melanoma began during the veteran's 
service.  The second requirement is met, however, by service 
medical records that document that the veteran sustained 
injuries during service.

The claims file contains extensive evidence regarding the 
long term course of the veteran's service-connected 
disabilities.  There is no evidence, however, that meets the 
third requirement for a well grounded claim, competent 
evidence of a nexus between the veteran's injuries in service 
and metastatic melanoma, the disease that caused his death.  
No physician has provided a finding or opinion that the 
veteran's service-connected disabilities caused or 
contributed to causing his melanoma, or that his service-
connected disabilities accelerated his death from melanoma.

In a January 1997 letter, Kendall Black, M.D., a private 
orthopedist who had treated the veteran, wrote, "From an 
orthopaedic point of view I cannot state that the wounds are 
related to the development of cancer at a later time in 
life."  Also in January 1997, Marshall T. Schreeder, M.D., a 
private oncologist who had treated the veteran, wrote that 
the treatment and symptoms of the veteran's metastatic 
melanoma had aggravated the veteran's service-connected 
disabilities.  The Court has explained that some compensation 
is warranted when a service-connected disability aggravates a 
non-service-connected disability.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  Veterans' benefits law does not 
provide, however, for service connection or benefits when a 
non-service-connected condition aggravates a service-
connected condition.  In the absence of competent evidence of 
a nexus between the veteran's service-connected disabilities 
and his death from melanoma, the appellant's claim for 
service connection for the cause of the veteran's death is 
not a well grounded claim.  Therefore, that claim is denied.

Accrued Benefits
At the time of the veteran's death, the combined rating for 
his service-connected disabilities was 80 percent.  The 
appellant contends that the veteran should have been assigned 
a total disability rating based on individual 
unemployability.  She asserts that the veteran's service-
connected disabilities made him unable to work.  She is 
seeking accrued benefits based on the benefits the veteran 
would have received if a total rating had been assigned.

Certain accrued benefits may be paid, upon the death of a 
beneficiary, to certain survivors, including the veteran's 
spouse.  The accrued benefits that may be paid are the 
benefits to which the beneficiary was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death.  The accrued benefits payable 
are limited to those benefits that are due and unpaid for a 
period not to exceed two years.  38 U.S.C.A. § 5121(a) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.1000 (1999). 

However, in Jones v. West, 136 F.3rd 1296 (Fed.Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
held that for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under existing rating or decision.  In this case, the 
record does not document that a claim was pending at the time 
of the veteran's death in December 1996.  In fact, the 
appellant's representative, in the Informal Presentation 
dated in August 2000, concedes that such a claim was not 
pending.  Furthermore, the record does not reflect that the 
veteran was entitled to such benefits under an existing 
rating or decision at the time of his death.

Accordingly, in view of these circumstances, the Board 
concludes that the appellant's claim must be denied.  See 
Sabonis v. Brown, 6 Vet. 426 (1994).(The United States Court 
of Appeals for Veterans Claims held that where the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the BVA (Board) terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.) 

ORDER

A well grounded claim for service connection for the cause of 
the veteran's death not having been submitted, the claim is 
denied.

Entitlement to a total rating for compensation purposes based 
on individual unemployability, for accrued benefits purposes, 
is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

